Judgments, Supreme Court, Bronx County (Michael A. Gross, J.), rendered October 7, 2004, convicting defendant, after a jury trial, of assault in the first degree, and, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 16 years and 4½ to 9 years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
The court imposed reasonable limits on defendant’s impeachment of the victim, and there was no violation of defendant’s right to cross-examine witnesses and present a defense (see Del*280aware v Van Arsdall, 475 US 673, 678-679 [1986]). While defendant asserts that the court unduly restricted several lines of inquiry relevant to the victim’s credibility, the record establishes that the court gave defendant “wide latitude” on this issue (People v Corby, 6 NY3d 231, 235 [2005]).
We perceive no basis for reducing the sentence. As the People concede, since the crime was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]) providing for the imposition of a DNA databank fee, that fee should not have been imposed. Concur—Buckley, P.J., Andrias, Williams, Gonzalez and Malone, JJ.